DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/6/2019 and 10/5/2021 has been considered by the examiner.

Claim Objections
Claim 4 is objected to because of the following informalities:  it appears that “the same conductivity” in line(s) 1-2 was meant to be --a same conductivity--.  
Claim 11 is objected to because of the following informalities:  it appears that “a first clock” in line(s) 9 was meant to be --the first clock--.  
Claim 17 is objected to because of the following informalities:  it appears that “minory logic” in line(s) 3 was meant to be --memory logic--. 
Claim 20 is objected to because of the following informalities:  it appears that “the same conductivity” in line(s) 1-2 was meant to be --a same conductivity--.  
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koui et al. (US 2019/0287597 ‒hereinafter Koui) in view of Sommer (US 7,259,607).

Regarding claim 1, Koui discloses an apparatus comprising:
a magnet (110; fig. 1A) having a first portion (21a; fig. 1A) and a second portion (21b; fig. 1A);
a stack of layers (comprising SB1 and SB2; fig. 1A), a portion (21c; fig. 1A) of which is adjacent (i.e. 21c is a portion region adjacent to the first portion region 21a; para 0027) to the first portion of the magnet (110; fig. 1A), wherein the stack of layers comprises spin orbit material (para 0058);
(14; fig. 1A) adjacent to the second portion (21b; fig. 1A), the layer comprising a magnetoelectric material (para 0040);
a conductor (21; fig. 1A para 0028) adjacent to the layer (14; fig. 1A);
a first device (SW1; fig. 1A) coupled to the magnet, wherein the first device is controllable (via controller 70; fig. 1A);
a current (via a current path; para 0039) coupled to the first device (SW1; fig. 1A) and to a first supply node (V1; fig. 2A); and
a second device (SW2; fig. 1A) coupled to a second supply node (V2; fig. 2A) and to a layer (13; fig. 1A) of the stack of layers, wherein the second device is controllable (via controller 70; fig. 1A).
Koui does not expressly disclose first device is controllable by a clock; a current mirror coupled to the first device; second device is controllable by the clock.
Sommer discloses first device (13; fig. 3) is controllable by a clock (external clock signal; fig. 3); a current mirror (comprising transistors 15 and 16; fig. 3) coupled to the first device; second device (14; fig. 3) is controllable by the clock (a complement of the external clock signal; fig. 3).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Koui is modifiable as taught by Sommer for the purpose of providing clock signals which functions to stabilize applied voltage signals, so that undesired changes in the signals due to fluctuations beyond optimal parameters are avoided (col. 10 lines 24-27 of Sommer).

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koui et al. (US 2019/0287597 ‒hereinafter Koui) in view of Sommer (US 7,259,607), and further in view of Manipatruni et al. (US 2017/0243917 ‒hereinafter Manipatruni).

Regarding claim 17, Koui discloses a system comprising:
a memory (para 0017);
a processor (controller 70; para 0017) coupled to the memory, wherein the processor includes a minory logic gate (for processing logic stored in the memory; fig. 1A para 0043-0044) which comprises:
a magnet (110; fig. 1A) having a first portion (21a; fig. 1A) and a second portion (21b; fig. 1A);
a stack of layers (comprising SB1 and SB2; fig. 1A), a portion (21c; fig. 1A) of which is adjacent (i.e. 21c is a portion region adjacent to the first portion region 21a; para 0027) to the first portion of the magnet (110; fig. 1A), wherein the stack of layers comprises spin orbit material (para 0058);
a layer (14; fig. 1A) adjacent to the second portion (21b; fig. 1A), the layer comprising a magnetoelectric material (para 0040);
a conductor (21; fig. 1A para 0028) adjacent to the layer (14; fig. 1A);
a first device (SW1; fig. 1A) coupled to the magnet, wherein the first device is controllable (via controller 70; fig. 1A);
a current (via a current path; para 0039) coupled to the first device (SW1; fig. 1A) and to a first supply node (V1; fig. 2A); and
(SW2; fig. 1A) coupled to a second supply node (V2; fig. 2A) and to a layer (13; fig. 1A) of the stack of layers, wherein the second device is controllable (via controller 70; fig. 1A).
Koui does not expressly disclose first device is controllable by a clock; a current mirror coupled to the first device; second device is controllable by the clock; a wireless interface to allow the processor to communicate with another device.
Sommer discloses first device (13; fig. 3) is controllable by a clock (external clock signal; fig. 3); a current mirror (comprising transistors 15 and 16; fig. 3) coupled to the first device; second device (14; fig. 3) is controllable by the clock (a complement of the external clock signal; fig. 3).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Koui is modifiable as taught by Sommer for the purpose of providing clock signals which functions to stabilize applied voltage signals, so that undesired changes in the signals due to fluctuations beyond optimal parameters are avoided (col. 10 lines 24-27 of Sommer).
Manipatruni discloses a wireless interface to allow the processor to communicate with another device (para 0053).
It is common and well known in the art that integrated devices enables wireless communications for transfer of data. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Koui is modifiable as taught by Manipatruni for the purpose of enabling signal propagation through the use of wireless communications (para 0053 of Manipatruni).

Allowable Subject Matter
Claim(s) 11-16 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record and considered pertinent to the applicant's disclosure does not teach or suggest the claimed invention having the following limitation, in combination with the remaining claimed limitations.
With respect to independent claim 11 (and all dependent claim(s) therefrom), the prior art fails to teach or suggest the claimed limitations, namely a first logic device including: a spin orbit material, magnetostrictive material, at least two transistors to operate using a first clock, and a current mirror coupled to one of at least two transistors; a second logic device including: a spin orbit coupling material, magnetostrictive material, at least two transistors to operate using the first clock, and a current mirror coupled to one of at least two transistors; a third logic device including: a spin orbit coupling material, magnetostrictive material, at least two transistors to operate using a first clock, and a current mirror coupled to one of at least two transistors; and a fourth logic device coupled to the first, second and third logic devices, the fourth logic device including: a spin orbit coupling material, magnetostrictive material, at least two transistors to operate using a second clock, and a current mirror coupled to one of at least two transistors, wherein the first and second clocks have different phases.
The allowable claims are supported in at least fig. 16 of the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Claim(s) 2-10 and 18-20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record and considered pertinent to the applicant's disclosure does not teach or suggest the claimed invention having the following limitation, in combination with the remaining claimed limitations.
With respect to dependent claim 2 (and all dependent claim(s) therefrom), the prior art fails to teach or suggest the claimed limitations, namely a third device coupled to the second magnet, wherein the third device is controllable by a second clock; a second current mirror coupled to the third device and to the first supply node; and a fourth device coupled to the second supply node and to a layer of the second stack of layers, wherein the third device is controllable by the second clock.
With respect to dependent claim 18 (and all dependent claim(s) therefrom), the prior art fails to teach or suggest the claimed limitations, namely a third device coupled to the second magnet, wherein the third device is controllable by a second clock; a second current mirror coupled to the third device and the first supply node; and a fourth device coupled to the second supply node and to a layer of the second stack of layers, wherein the third device is controllable by the second clock.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN SMET whose telephone number is 571-, fax number 571-273-2267.  The examiner can normally be reached on Monday-Friday, 8:30 AM - 4:30 PM Eastern.  
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


    
        
            
                                
            
        
    
                                                                                 Primary Examiner, Art Unit 2824